          Case 1:19-cv-02943-KBJ Document 15 Filed 06/21/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                              )
PERENCO ECUADOR LTD,                          )
                                              )
                       Petitioner,            )
                                              )       Case No. 1:19-cv-02943-KBJ
                       v.                     )
                                              )
THE REPUBLIC OF ECUADOR                       )
                                              )
                       Respondent.            )
                                              )


                                     JOINT STATUS REPORT

               Pursuant to the Court’s minute order of December 26, 2019, Petitioner Perenco

Ecuador Ltd. (“Perenco”) and Respondent Republic of Ecuador (“Ecuador,” and together with

Perenco, the “Parties”) submit this joint report on the status of the proceeding before the

committee (the “Committee”) constituted to resolve Ecuador’s application (the “Annulment

Application”) for annulment of the Award issued on September 27, 2019 under the Convention

for the Settlement of Investment Disputes between States and Nationals of Other States (the

“Award” and such proceeding, the “ICSID Annulment Proceeding”).

               The Parties respectfully notify the Court that the Committee issued its decision on

the Annulment Application (the “Decision”) on May 28, 2021, concluding the ICSID Annulment

Proceeding and lifting the stay of enforcement of the Award. A certified copy of the Decision is

attached as Exhibit A to this joint status report. The Committee unanimously decided to

“partially annul” the Award, “solely and exclusively as regards the Tribunal’s decision to award

US$25 million to Perenco’s loss of opportunity to extend the Block 7 Participation Contract, and

the Tribunal’s finding that the OCP ship-or-pay costs were fully tax-deductible.” Decision



                                                  1
         Case 1:19-cv-02943-KBJ Document 15 Filed 06/21/21 Page 2 of 4




¶ 744(a) (Ex. A) (footnotes omitted). The Committee held that “[t]he rest of the Award remains

unaffected, but as a result of the partial annulment the amount awarded to Perenco Ecuador

Limited at paragraph 1023(a) of the Award is US$412,182,000,” Decision ¶ 744(b) (Ex. A),

instead of US$448,820,400, Award ¶ 1023(a) (Ex. B). The Committee confirmed that the rest of

the Award was “unaffected,” including post-award interest on the US$412,182,000 awarded to

Perenco in paragraph 1023(a) (as revised by the Decision), the amounts awarded to Perenco

under paragraph 1023(c) of the Award, and the amounts awarded to Ecuador and Petroecuador

under paragraphs 1023(b), (d), and (e) of the Award. Decision ¶ 744(b) (Ex. A).

              The Decision also provided that “[t]he stay of enforcement of the Award is

lifted.” Decision ¶ 744(d) (Ex. A). As the Parties have previously reported, on October 4, 2019,

the Secretary-General of ICSID granted Ecuador’s request for a temporary stay of enforcement

of the Award (the “Automatic Stay”). See Joint Stipulation and Order at 2, Dec. 9, 2019, ECF

No. 7 (the “Joint Stipulation”). On February 21, 2020, the Committee provisionally continued

that stay of enforcement until the issuance of the Decision on Annulment (the “Further Stay”)

on the condition that Ecuador provide the Committee:

       with a letter signed by Ecuador’s Minister of Finance or the official having full
       authority to bind Ecuador, committing to pay the Award unconditionally,
       voluntarily and in full, within 60 days after the Committee decides on the
       Application for Annulment, if the Application for Annulment were not to be
       upheld in full or in part, and attesting that such payment shall not be subject to
       any enforcement proceedings or to the intervention of Ecuador’s courts.

See Joint Status Report at 2, March 25, 2020, ECF No. 8. Subsequently, Ecuador’s Minister of

Economy and Finance, Richard Martínez Alvarado, submitted a letter to the Committee dated

April 20, 2020, providing as follows:

       In my capacity as Minister of Economy and Finance of the Republic of Ecuador,
       in compliance with the Committee’s decision of February 21, 2020 in the
       arbitration proceeding ICSID No. ARB/08/06 between Perenco Ecuador Limited
       and the Republic of Ecuador, in case Ecuador’s application for annulment were


                                               2
          Case 1:19-cv-02943-KBJ Document 15 Filed 06/21/21 Page 3 of 4




       not to be upheld in full or in part, the Republic of Ecuador commits to pay the
       Award unconditionally, voluntarily and in full, within 60 days counted as from
       the decision of the Committee on the application for annulment, without such
       payment being subject . . . to enforcement proceedings or to the intervention of
       Ecuador’s courts.

Perenco v. Ecuador, ICSID Case No. ARB/08/06, Annulment Proceeding, Procedural Order

No. 2 ¶ 4 (Ex. C) (citing Letter from Mr. Richard Martínez Alvarado, Minister of Economy and

Finance of the Republic of Ecuador to the Members of the Annulment Committee, at 1-2 (20

April 2020)).

                On April 21, 2020, the Committee issued Procedural Order No. 2, holding that

considering the Minister’s letter, “the stay of the award is maintained.” See id. ¶ 6; Joint Status

Report at 2, June 23, 2020, ECF No. 11.

                The Further Stay terminated on May 28, 2021. See Decision ¶ 744(d) (Ex. A).

Accordingly, the date on which (i) this Court’s stay of the enforcement proceedings before the

Court and (ii) the 60-day period contemplated in the Committee’s Procedural Order No. 2 are set

to expire is July 27, 2021. See Joint Stipulation at ¶¶ 1-2 (providing that “[a]ll proceedings in

this Court are stayed” and that the stay “shall remain in effect for 60 days following expiration of

the Automatic Stay or expiration of the Further Stay, whichever is later, unless otherwise ordered

by the Court”); Minute Order, Dec. 26, 2019 (construing the Joint Stipulation “as a motion to

stay and, so construed, GRANTING the motion”).

                Perenco has calculated that the amount that will be due to Perenco as of July 27,

2021 under paragraphs 1023(a) (as revised by the Decision) and 1023(c) of the Award if Ecuador

does not satisfy the Award “unconditionally, voluntarily and in full” before that date is

US$455,182,086, subject to additional post-Award interest until full and final payment; net of

the amounts due to Ecuador and Petroecuador under paragraphs 1023(b), (d), and (e) of the

Award, that amount is US$391,553,482, subject to additional post-Award interest until full and


                                                 3
           Case 1:19-cv-02943-KBJ Document 15 Filed 06/21/21 Page 4 of 4




 final payment. See also Petition to Enforce Arbitral Award ¶¶ 28, 37, and Prayer for Relief, Oct.

 1, 2019, ECF No. 1 (seeking an order enforcing the Award and entering judgment on the net

 amount due to Perenco). Ecuador is studying Perenco’s calculation and reserves its rights with

 respect thereto. If, and to the extent that, the Parties reach agreement on the net amount due to

 Perenco under the Award, they will file a supplemental joint status report on or before July 27,

 2021.

                Ecuador is due to respond to Perenco’s Petition to Enforce Arbitral Award on July

 28, 2021. Joint Stipulation at ¶ 3.



Dated: June 21, 2021



/s/ Mark W. Friedman                             /s/ Alexandre de Gramont
Mark W. Friedman                                 Alexandre de Gramont
D.D.C. Bar No. NY0328                            D.C. Bar No. 430640
Debevoise & Plimpton LLP                         Dechert LLP
919 Third Avenue                                 1900 K Street, N.W.
New York, NY 10022                               Washington, DC 20006
mwfriedman@debevoise.com                         alex.degramont@dechert.com
Ph: (212) 909-6000                               Ph: (202) 261-3300

Attorneys for Petitioner                         Attorneys for Respondent
Perenco Ecuador Ltd.                             Republic of Ecuador




                                                  4
